Citation Nr: 0327258	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  02-16 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to service connection for hearing loss and 
tinnitus.




REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jessica J. Wills, Law Clerk



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, that denied the benefit sought on appeal.  
The veteran, who had active service from October 1940 to 
October 1945, appealed that decision to the BVA, and the case 
was referred to the Board for appellate review.

REMAND

An initial review of the evidence reveals that the veteran 
has not been afforded a VA examination in connection with 
these claims.  Service records show that the veteran served 
in a combat military occupational specialty and that he was 
awarded a Combat Infantryman Badge.  As such, the veteran was 
likely exposed to loud noise during service.  Although the 
veteran has a current disability, there does not appear to be 
evidence of record establishing a relationship between the 
disability and the veteran's noise exposure during service.  
In fact, the only medical opinion of record which contains an 
opinion on this matter is an October 2001 VA medical record 
in which the examiner concludes that the veteran's 
sensorineural hearing loss was likely genetic.  However, 
under the facts and circumstances of this case, the Board is 
of the opinion that a VA examination where the examiner has 
the opportunity to review the entire record including that 
related to the veteran's military service, examine the 
veteran, and provide a nexus opinion discussing the nature 
and etiology of the current disability is necessary.

Also, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated the 30-day response 
period contained in 38 C.F.R. § 3.159(b)(1) as inconsistent 
with 38 U.S.C.§ 5103(b)(1).  The Federal Circuit made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Federal Circuit found that the 30-day 
period provided in § 3.159(b)(1) to respond to a VCAA notice 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following actions:

1.  The veteran should be afforded an 
examination to ascertain the nature and 
etiology of any current hearing loss 
and tinnitus.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is 
requested to review all pertinent 
records associated with the claims file 
and offer an opinion as to whether 
there is current hearing loss or 
tinnitus and if so, whether it is at 
least as likely as not causally and 
etiologically related to noise the 
veteran was likely exposed to during 
service, or otherwise related to 
service.  A clear rationale for all 
opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2002), 
copies of all pertinent records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.  If the veteran indicates that 
he is physically unable to report for 
such examination, the RO should ensure 
that the requested medical opinion is 
obtained through any other reasonable 
means.  

2.  In addition to the development 
requested above, the RO should ensure 
that the notice and assistance 
requirements of the VCAA have been 
satisfied, including notifying the 
veteran of the division of 
responsibilities between the VA and the 
veteran in obtaining evidence.  The RO 
must review the claims file and ensure 
that all VCAA notice obligations have 
been satisfied in accordance with 
Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003), as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), 
and any other applicable legal 
precedent.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of the additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence 


and/or argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



